      Case 19-19446          Doc 22       Filed 10/31/19 Entered 10/31/19 12:31:12                   Desc Main
                                             Document Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

In re:                                                       )             Case No. 19-19446
Randolph E Fields                                            )             Chapter 13
                                                             )             Judge: Janet S. Baer
                             Debtor                          )


                           NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Randolph E Fields                                            DAVID M SIEGEL
      406 S Mason St                                               790 CHADDICK DR
      Bensenville, IL 60106                                        WHEELING, IL 60090

Please take notice that on November 08, 2019 at 10:30 am, a representative of this office shall appear before the
Honorable Judge Janet S. Baer, at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240, Geneva, IL
60134 and present the motion set forth below. Your rights may be affected. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
system on October 31, 2019.


                                                                   /s/ Jenn Karmia
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee

                            MOTION TO DISMISS FOR UNREASONABLE DELAY
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1. The Debtor filed a petition under Chapter 13 on Thursday, July 11, 2019.
  2. The Debtor has failed to:
         a. File an amended plan.
         b. File an amended Form 122C-1 and 122C-2.
  3. As a result, the Debtor has failed to comply with the Bankruptcy Code and has caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).

                                                                   Respectfully Submitted;

                                                                   /s/ Pamela L. Peterson
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650                                    FOR: Glenn Stearns, Chapter 13 Trustee
Lisle, IL 60532-4350
